Citation Nr: 0304630	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  98-04 141	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for allergic rhinitis and 
sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel




FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1969 to July 1976 and from January 1982 to June 1997.

2.	In a written communication dated February 12, 2003, the 
veteran withdrew his appeal of the issue of entitlement to an 
increased rating for allergic rhinitis and sinusitis.


CONCLUSION OF LAW

The Board no longer has jurisdiction over the issue of 
entitlement to an increased rating for allergic rhinitis and 
sinusitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b), (c)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(2).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).
 
In this case, in a written statement dated in February 2003, 
the veteran withdrew his appeal of the issue of entitlement 
to an increased rating for allergic rhinitis and sinusitis.  
Given the veteran's withdrawal of his appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en 
banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the 
Board is without the authority to proceed on an issue if the 
veteran indicates that consideration of that issue should 
cease); see also 38 C.F.R. § 20.204.
 
In closing, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  However, the Board finds nothing in the new 
legislation or implementing regulations which affects the 
veteran's ability to voluntarily withdraw issues from 
appellate status.
 
 
ORDER
 
The appeal is dismissed.




                       
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 




